BEEZER, Circuit Judge,
dissenting:
In January 1981, appellant Maximus En-glerius was examined at the Seattle Veterans Administration Hospital for the purpose of evaluating his disability status. Englerius sought increased disability benefits and physical rehabilitation treatment.
After learning that benefit payments would be denied on the basis of physical disability, Englerius voluntarily submitted to a psychiatric examination. Thereafter, benefits, based on the psychiatric report, were awarded for psychiatric disability.
On April 18, 1981, Englerius requested that the psychiatric report be removed from his file despite the fact that his benefits were dependent on the report. The Veterans Administration Hospital never acknowledged receipt of the request.
Two years and eight months later, En-glerius filed suit against the Veterans Administration. In addition to a damage claim, he sought to have the psychiatric report deleted from his file or amended “to show that he is normal and well.” The district court construed the latter claim as a request under the Privacy Act of 1974, 5 U.S.C. § 552a (1982). The government’s motion to dismiss was granted on the grounds that a Privacy Act suit must be filed “within two years of the date on which the cause of action arises.” 5 U.S.C. § 552a(g)(5).
On these facts, we need only determine when Englerius’ “cause of action arises” under the Privacy Act.
*899I agree with the majority that a “cause of action arises” under the Privacy Act when the plaintiff “knows or has reason to know” that (1) an error has been made by the agency, and (2) he has been wronged by such error.
This is the appropriate standard because the Privacy Act, 5 U.S.C. § 552a(g)(5), states that if an agency “materially and willfully misrepresents any information ... the action may be brought at any time within two years after discovery by the individual of the misrepresentation.” On the other hand, if willful misrepresentation is not apparent or alleged, “[a]n action to enforce a liability ...” may only be brought “within two years from the date on which the cause of action arises.” 5 U.S.C. § 552a(g)(5).
While the statutory language does not clearly state when a cause of action “arises” in a non-willful case, such as this one, it does indicate that Congress intended to distinguish the statute of limitations which governs a willful act from that which governs a non-willful act. Congress intended the courts to apply different standards. The statute establishes one limitation period for non-willful acts and another for willful acts.
The opinion correctly identifies the con-gressionally mandated standard, in accord with Bergman v. United States, 751 F.2d 314, 316 (10th Cir.1984). The court held in Bergman that a cause of action “arises under” the Privacy Act at the time when:
(1) an error has been made in maintaining the plaintiffs records; and
(2) the plaintiff has been wronged by such error; and
(3) the plaintiff either knows or has reason to know of such error.
I agree with the majority that this is the appropriate standard.
I disagree, however, with the result reached by the majority when applying this standard. Englerius had reason to know of the alleged error ten days after the report was filed, since he failed to receive the statutorily required acknowledgment.1 He was thereafter given two years within which to file his action.
Even assuming Englerius was not aware of the agency’s failure to comply with, or even respond to, his request within the ten-day period set out for response in 5 U.S.C. § 552a(d)(2)(A), he must have been aware of the agency’s decision not to remove, and to resume veteran’s benefits on the basis of, his psychiatric examination.
Since Englerius, himself, states that he “needed assistance [from the Veterans Administration]” prior to his visit in January 1981; since he states that he began receiving “checks” from the Veterans Administration after his visit; since he was informed, at the time of his visit that physical disability would not form the basis of any future benefit checks; and since he confirms that he knew being admitted for “a week ... at the hospital” to undergo psychiatric tests might thereafter support benefit eligibility, I must conclude that En-glerius “knew or had reason to know” that the allegedly erroneous report had not been removed when he received his first monthly benefit check, following the January 1981 visit.2 Had Englerius' request been granted, the offending report would have been removed. Had the report been removed, Englerius’ benefits, known by Englerius to be premised on that report, would have terminated. Since they did not terminate, and since two years and eight months *900elapsed before Englerius felt compelled to bring this suit, I conclude that the suit is untimely, even when applying the quite reasonable standard established by the majority.
I would affirm the district court.

. 5 U.S.C. § 552a(d)(2)(A). The majority states, at footnote 2, that "agency action on requests to amend [need only] be ‘prompt’ ” and that "neither [the statute nor regulations] establish! ] a deadline by which the agency must inform the petitioner that his request has been accepted or denied.” This is not accurate. The agency has a statutory duty which precedes a "prompt[ ]” determination on the merits. Congress has plainly stated: "not later than 10 days ... after the date of receipt of such request, (each agency ... shall) acknowledge in writing such receipt.” 5 U.S.C. § 552a(d)(2)(A). Absent this acknowledgment, a petitioner has no way of knowing that his petition is, in fact, under consideration. He must reasonably assume, in light of the deadline, that it is not. See, e.g., Hayden v. U.S. Dept. of Justice, 413 F.Supp. 1285 (D.D.C.1976) (thirty-five day delay in acknowledgment violates statutory duty to respond).


. Englerius concedes timely receipt of subsequent benefits.